 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   SCOTT NORDBYE,                                      Case No. 1:19-cv-00940-DAD-SAB

12                  Plaintiff,                           ORDER REQUIRING PLAINTIFF TO FILE
                                                         NOTICE OF STATUS OF ACTION
13           v.
                                                         FIVE DAY DEADLINE
14   MOUNTAIN LION ACQUISITIONS, INC.,
     et al.,
15
                    Defendants.
16

17

18          Scott Nordbye (“Plaintiff”) filed this action pursuant to the Fair Credit Reporting Act, 15

19 U.S.C. § 1681 et seq., against Mountain Lion Acquisitions, Inc. and Trans Union, LLC. On
20 August 2, 2019, Plaintiff filed a proof of service for Mount Lion Acquisitions, Inc. As set forth

21 in the proof of service, Mountain Lion Acquisitions, Inc. was personally served with the

22 summons and complaint on July 19, 2019.

23          Rule 12 of the Federal Rules of Procedure provides that a defendant must serve an

24 answer within twenty one days after being served with the complaint. Fed. R. Civ. P. 12

25 (a)(1)(A)(i). The answer to the complaint was therefore due on August 9, 2019. No answer has

26 been filed in this action, nor has there been a stipulation to extend time to answer or a request for
27 default filed.

28 / / /


                                                     1
 1          Accordingly, IT IS HEREBY ORDERED that:

 2          1.      Within five (5) days of the date of entry of this order, Plaintiff shall file a notice

 3                  of the status of this action as to Defendant Mountain Lion Acquisitions, Inc. and

 4                  the status of service as to Defendant Trans Union, LLC; and

 5          2.      Failure to comply with this order may result in the issuance of sanctions, up to

 6                  and including dismissal of this action.

 7
     IT IS SO ORDERED.
 8

 9 Dated:        August 19, 2019
                                                          UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                      2
